Citation Nr: 0321112	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  01-09 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to a disability rating in excess of 30 
percent for left knee instability.  

3.  Entitlement to a disability rating in excess of 20 
percent for left knee arthritis.  

4.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from February 1976 
to February 1979.  Review of the record reflects that the 
appellant served in the National Guard for several years 
after his period of active duty.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from  rating decisions by the Department of Veterans 
Affairs (VA) No. Little Rock, Arkansas, Regional Office (RO).  
The veteran testified at a Board videoconference hearing in 
February 2003.

The issue of entitlement to service connection for headaches 
is the subject of a REMAND that follows the Board's decision 
as to the other issues on appeal.  


FINDINGS OF FACT

1.  The appellant's service-connected left knee disabilities 
are shown to have resulted in an increase in severity in his 
right knee condition.  

2.  The veteran is in receipt of the maximum schedular 
evaluation of 30 percent provided for left knee instability, 
effective since the date of the grant of service connection, 
and an exceptional or unusual disability picture such as to 
render impractical the application of the regular schedular 
standards has not been shown.

3.  The appellant's left knee arthritis is manifested by mild 
degenerative changes, and range of motion from 0 to 60 
degrees, without ankylosis.  


CONCLUSIONS OF LAW

1.  A right knee disability was aggravated by service-
connected left knee disabilities.  38 U.S.C.A. §§ 5107 (West 
2002); 38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 Vet App 
439 (1995).  

2.  A rating greater than 30 percent for left knee 
instability is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.71, Diagnostic Code 5257 
(2002).  

3.  A rating greater than 20 percent for left knee arthritis 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5010-
5003, 5260, 5261 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that his right knee disability is 
related to his service-connected left knee disability, 
thereby warranting service connection for a right knee 
disability.  He also argues that his left knee disabilities, 
instability and arthritis, are more severely disabling than 
currently evaluated, thereby warranting higher ratings for 
each condition.  

Duties to Assist and Notify

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
with the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date, and thus 
applies to this appeal.  VCAA, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  In addition, VA must notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In the 
present case, the appellant has been notified in the 
September 2001, October 2001, and April 2002 rating decisions 
and the October 2001 and June 2002 statements of the case of 
the evidence necessary to substantiate his claims for service 
connection for a right knee disorder and increased ratings 
for his service-connected left knee conditions, and of the 
applicable laws and regulations.  In March 2002, the RO sent 
the appellant notification about the VCAA, which informed him 
of what evidence was necessary from him in order for VA to 
grant his claims.  It informed him that it would assist in 
obtaining identified records, but that it was his duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  He was also 
informed of evidence important to his claims in VA requests 
for information made to him in March 2002 and October 2002.  
Additionally, along with each of the rating decisions, the 
appellant was sent a VA Form 4107 explaining his rights in 
the VA claims process.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  The record 
shows that the RO has secured the appellant's service medical 
records and VA and private medical treatment records since 
service.  Further, in keeping with its duty to assist, VA 
provided the appellant with a VA joints examination in June 
2002, and has notified him on several occasions as to the 
evidence needed to support his claims.  The Board notes that 
the appellant presented testimony regarding his claims at a 
Video Conference hearing held before the undersigned Acting 
Veterans Law Judge in February 2003.  

Accordingly, the Board finds that VA has satisfied its 
redefined duties to notify and assist in the present case.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Benefit of the doubt

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

I.  Service Connection For a Right Knee Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b).  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

Service medical records show that the appellant was treated 
for a complaint of right knee pain in November 1977.  
Thereafter, he had no further complaints involving the right 
knee during service.  

Postservice medical evidence reveals that the appellant began 
receiving private medical treatment for right knee pain in 
early 2002, at which time he indicated that the pain had been 
present since August 2001.  

At a June 2002 VA joints examination, the appellant described 
pain in his right knee on walking or standing, and 
particularly at night after working in the face of pain as a 
custodian.  He did not report instability in the right knee.  
Evaluation of the right knee revealed retropatellar grinding, 
a five degree varus deformity, and range of motion from 0 to 
105 degrees.  An X-ray of the right knee showed a bipartite 
right patella, noted by the radiologist as a normal variant.  
Mild degenerative changes were seen.  Right knee diagnoses 
were bipartite patella-tibial varus, and early degenerative 
arthritis.  The diagnosis was right knee bipartite patella-
tibial varus with early degenerative arthritis.  The examiner 
noted that the appellant had an independent right knee 
impairment but he opined that it was not caused by his left 
knee impairment.  The examiner further concluded that the 
appellant had developed an increasing dependence on the right 
knee secondary to the changes in his service-connected left 
knee which activated the symptoms in the right knee because 
of the increased demands superimposed on the preexisting 
structural difference, which was the internal tibial torsion, 
the tibial varus, and the bipartite patella.  

At his March 2003 Video Conference hearing, the appellant 
presented testimony concerning his right knee problems and 
how they had been affected by his service-connected left knee 
disability.  

The right knee complaint shown on one occasion in service has 
not been shown to have been chronic, and the evidence does 
not reflect that his service-connected left knee disabilities 
were the proximate cause of his right knee arthritis.  

Nevertheless, where service connection is sought on a 
secondary basis, service connection is warranted for a 
disability not only on the basis that it was proximately due 
to or the result of a service-connected condition, but also 
where a service-connected disability aggravated a 
nonservice-connected disability.  "[W]hen aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation."  Allen v. 
Brown, 7 Vet.App. 439 (1995).  

In this case, the Board finds that the positive and negative 
evidence is in equipoise regarding the relationship between 
the appellant's service-connected left knee arthritis and his 
right knee disability.  While the June 2002 VA examiner 
indicated that arthritis of the right knee was not caused by 
the appellant's service-connected left knee disability, he 
also noted that the left knee disability had caused increased 
demands on the right knee, which, in turn, had activated the 
symptoms in the right knee.  Hence, the doubt raised as to 
the issue of secondary service connection for right knee 
arthritis, on the basis of aggravation of a non-service-
connected disability by a service-connected disability, is 
reasonable.  38 U.S.C.A. § 5107(b).  Therefore, after a 
careful review of all of the evidence assembled, the Board 
finds that the evidence supports application of the benefit 
of the doubt doctrine as to this issue, and that service 
connection for right knee arthritis, secondary to the 
appellant's service-connected left knee disability is 
warranted.  

The Board notes that service connection on this basis is 
provided only for the degree of disability "over and above 
the degree of disability existing prior to the aggravation," 
with compensation warranted only for the amount of disability 
which exceeds "the degree of disability existing prior to the 
aggravation."  Allen, supra.  The examiner in June 2002 did 
not include an opinion as to the pre-existing degree of 
disability.  However, as that is a matter involved in rating 
the disability, it is not for consideration in this appeal.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), rev'g 
8 Vet. App. 228 (1995) (the level of compensation for a 
service-connected disability is not part of the issue of 
service connection).  

II.  Higher Ratings--Left Knee Disabilities

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities, which are identified by separate rating codes.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the appellant's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Service medical records show that the appellant was initially 
treated for left knee pain in March 1976, and that a March 
1994 physical profile noted arthritis in the left knee.  

VA medical records show treatment for left knee complaints 
since 1991.  

VA medical records, dated from February 1999 to May 2001, 
show that there was instability with pain and crepitus with 
range of motion in the appellant's left knee in May 1999, 
along with inward bowing of the knee that resulted in gait 
impairment.  A March 2000 VA examination diagnosed residuals 
of a left knee injury with moderate degenerative joint 
disease, which the examiner related to a left knee injury 
documented in the service medical records.  

VA medical records show that in July 2000, he complained of 
continued pain in the left knee with giving way of the knee 
at times, especially after standing or walking for prolonged 
periods of time.  In September 2000, he was noted to use a 
cane for support, although it caused difficulty when working.  

At an October 2000 VA examination, the appellant reported 
that he used a cane at all times to ambulate but that he did 
not use a brace or crutch.  He described constant pain in his 
left knee, for which he took Ibuprofen, 600 mg, three times a 
day without relief.  He stated that the knee did not give way 
but that the pain was increased with all activities and 
weather changes.  He denied swelling of the knee and 
indicated that functional loss consisted of an inability to 
run or squat.  The report noted the following findings: 
extension and flexion of the left knee were to 10 and 80 
degrees, respectively: there was slight crepitus and 
parapatellar and medial joint line tenderness; ambulation 
showed a moderate limp; the appellant could not squat; 
strength and sensation were normal; and no edema, effusion, 
or deformity.  The diagnosis was residuals of a left knee 
injury with moderated degenerative joint disease.  

In February 2001, he complained of pain with weight bearing 
and used a cane for balance.  At that time, he ambulated with 
a pronounced limp but was able to flex and extend the left 
knee without pain.  In March 2001 he was fitted for a brace 
for the left knee.  

Records dated from January to February 2002 from White River 
Rural Health Center show the veteran's treatment for right 
knee pain. 

At the June 2002 VA joints examination, the appellant 
indicated that his left knee was more painful than the right 
knee, and required a counterforce brace, which he was 
wearing.  Evaluation of the left knee revealed a 12 to 15 
degree varus deformity with the knee extended and internal 
tibial torsion.  Range of motion in the knee was from 0 to 60 
degrees.  An X-ray of the left knee showed narrowing of the 
left medial joint compartment.  Mild degenerative changes 
were seen.  The diagnoses for the left knee were tri-
compartmental degenerative arthritis, free body, and tibial 
varus.  The examiner noted that the appellant's bilateral 
knee disabilities were creating an adverse effect on his 
occupation and reducing his capabilities as far as his daily 
activities were concerned.  

At a videoconference hearing before the undersigned in 
February 2003, the veteran presented testimony regarding the 
impairment caused by his left knee disabilities.  

Service connection was granted for left knee arthritis by an 
April 2000 rating decision, which assigned a 20 percent 
rating under Diagnostic Codes 5010 and 5003, effective 
October 4, 1999.  The RO, in an October 2001 rating decision, 
granted service connection for left knee instability and 
assigned a 30 percent rating under Diagnostic Code 5257, 
effective October 4, 1999.  The grant was based on VA O.G.C. 
Prec. Op. No. 23-97 (July 1, 1997), which determined that a 
veteran could be assigned a rating for knee instability 
separate from a rating for arthritis and limitation of motion 
in the same knee.  Thus, he is in receipt of a combined 
rating of 40 percent for his left knee disabilities.  
38 C.F.R. § 4.25.  

With reference to instability, severe knee impairment 
involving recurrent subluxation or lateral instability is 
assigned a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Inasmuch as the appellant's left knee 
instability is already rated 30 percent disabling, which is 
the highest schedular rating available, a higher rating is 
not warranted under Diagnostic Code 5257.  

Traumatic arthritis is rated as is degenerative arthritis, on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved, .  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, degenerative arthritis is 
assigned a 20 percent evaluation when there is X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups, with occasional incapacitating 
exacerbations, and is assigned a 10 percent evaluation when 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.  Notes: The 20 and 
10 percent ratings based on X-ray findings will not be 
combined with ratings based on limitation of motion and will 
not be utilized in rating conditions listed under diagnostic 
codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  The knee is considered a major joint.  38 C.F.R. 
§ 4.45(f).  

Because the appellant's currently assigned 20 percent rating 
for his left knee arthritis is the highest schedular rating 
available for traumatic/degenerative arthritis, a higher 
rating is not warranted for left knee arthritis under 
Diagnostic Code 5003.  

The Board has considered whether a higher rating may be 
assigned for the appellant's left knee arthritis on the basis 
of limitation of motion.  Under Diagnostic Code 5260, 
limitation of knee flexion is assigned a 30 percent 
evaluation when the limitation is to 15 degrees, a 20 percent 
evaluation when limitation is to 30 degrees, and a 10 percent 
evaluation when limitation is to 45 degrees, and a 
noncompensable evaluation when limitation is to 60 degrees.  
Under Diagnostic Code 5261, limitation of knee extension is 
assigned a 50 percent evaluation when the limitation is to 
45 degrees, a 40 percent evaluation when the limitation is to 
30 degrees, a 30 percent evaluation when the limitation is to 
20 degrees, a 20 percent evaluation when limitation is to 
15 degrees, a 10 percent evaluation when limitation is to 10 
degrees, and a noncompensable evaluation when limitation is 
to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.  Normal knee flexion and extension are 140 and 0 
degrees, respectively.  38 C.F.R. § 4.71, Plate II.  Because 
the evidence shows that extension in the appellant's left 
knee is to 0 degrees and that flexion in the knee to 60 
degrees, the Board finds that he does not have limitation of 
either extension or flexion in the left knee that warrants a 
rating greater than 20 percent.  

The Board has considered whether a higher rating may be 
assigned under Diagnostic Code 5256.  If ankylosis of a knee 
is extremely unfavorable, a 60 percent evaluation is assigned 
when flexion is at an angle of 45 degrees or more, a 50 
percent evaluation is assigned when flexion is between 20 and 
45 degrees, and a 40 percent evaluation is assigned when 
flexion is between 10 and 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256.  However, no competent evidence has 
been presented that indicates the appellant's left knee is 
ankylosed, and, therefore, the Board is unable to identify a 
basis to grant a higher rating under Diagnostic Code 5256.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  The Court has held that the RO 
must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Functional loss due to pain must be supported by "adequate 
pathology."  See Johnson v. Brown, 9 Vet. App. 7 (1996); 
38 C.F.R. § 4.40. 

While the appellant complains of pain and weakness in his 
left knee, the Board does not find that such pain and 
weakness, due to arthritis, has resulted in functional 
disability in excess of that contemplated by the 20 percent 
evaluation already in effect for arthritis.  The evidence 
indicates that the range of motion in the left knee is 
noncompensable under the applicable diagnostic codes, and 
under the rating code for arthritis, limitation of motion for 
a major joint warrants a 10 percent rating.  The degenerative 
changes in the left knee were described as "mild" on the VA 
examination in June 2002.  Therefore, the 20 percent rating 
currently in effect adequately contemplates the functional 
impairment due to painful motion.  Hence, the Board does not 
find that a higher rating is warranted for the appellant's 
left knee arthritis on the basis of functional impairment.  

Further, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
regarding the effects of functional loss due to pain do not 
apply to diagnostic codes which are not based on limitation 
of motion.  See Johnson v. Brown, 9 Vet.App. 7 (1996).  
Therefore, an increased rating for the veteran's left knee 
instability, due to functional impairment, is not warranted.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1).  The criterion for such an award is a finding 
that the case presents an exceptional or unusual disability 
picture with related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further 
held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  In this case, the evidence of record 
does not indicate the appellant is frequently hospitalized 
for his left knee disabilities, and there is no indication 
that it has a marked interference with employment which would 
render the schedular ratings inadequate.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action. VAOPGCPREC 6-96 (1996).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that in the case of an appeal of the evaluation assigned 
contemporaneously with the grant of an original claim for 
service connection of a disability, staged ratings were to be 
considered.  Inasmuch as the appellant was granted service 
connection and assigned a 30 percent evaluation for left knee 
instability by the October 2001 rating decision, and his 
current appeal was based on that decision, the Board must 
consider staged ratings under Fenderson.  The Board notes 
that the effective date of the 30 percent rating granted for 
left knee instability was October 4, 1999, the date the 
appellant filed a claim for service connection for left knee 
disability.  Because the left knee instability has been 
assigned the maximum rating since the original claim for 
service connection was filed, and the evidence does not 
demonstrate that an extraschedular rating was warranted at 
any point since then, the Board finds that staged ratings are 
not warranted for the left knee instability.  

The preponderance of the evidence is against the claims for 
higher ratings, and thus the benefit-of-the-doubt rule does 
not apply, and these claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection is granted for right knee disability.  

Higher ratings are denied for left knee instability and left 
knee arthritis.  


REMAND

The appellant contends that service connection is warranted 
for a headache disorder because he has continued to 
experience headaches since his period of active duty.  

Service medical records from the appellant's period of active 
duty show that he was treated on several occasions between 
February 1976 and April 1977 for complaints of headaches.  
The headaches were variously diagnosed as tension, 
functional, and sinus headaches.  The appellant indicated in 
February 1976 that he had experienced headaches since the age 
of 18 but that they had worsened in service.  

A February 2001 VA outpatient records noted a complaint of 
daily frontal headaches that were treated with Advil, and a 
history of chronic headaches since service, when he was 
treated for sinus headaches.  An assessment of headaches was 
reported.  

At his February 2003 Video conference hearing, the appellant 
testified that he had experienced headaches during his period 
of active duty, and that since then he had taken over-the 
counter medications in self-treating his headaches.  He also 
indicated that there were medical records from his National 
Guard service which were not associated with the claims file. 

The Board notes that the appellant has not been afforded an 
examination to determine the nature and severity of any 
headache disorder he may currently have.  The Court has held 
that when the Board believes the medical evidence of record 
is insufficient it may supplement the record by ordering a 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

In light of the above, this case is REMANDED for the 
following actions:  

1.  Obtain the appellant medical records from his 
period of service in the National Guard and 
associate them with the claims file.  

2.  Schedule the appellant for a VA neurological 
examination for the purpose of determining the 
etiology and severity of any headache disorder.  
Request that the examiner express an opinion as to 
whether the current headache disorder, if any, had 
its onset while the veteran was on active duty, or 
was caused by any incident therein.  The claims 
folder must be reviewed by the examiner prior to 
the examination, and he must provide a 
comprehensive report, including complete rationale 
for all conclusions reached.  

3.  This remand constitutes notice to the appellant 
that should she failure to report for the scheduled 
examinations without good cause, the claim shall be 
decided on the basis of the evidence of record.  
38 C.F.R. § 3.655(b).  

4.  Above the development is completed, adjudicate 
the issue on appeal.  If the determination remains 
adverse to the appellant, furnish him and his 
representative a supplemental statement of the 
case, summarizing the law and evidence not 
previously covered in the statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                        
____________________________________________
	K. D. HUDSON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

